DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
 Election/Restrictions
Claims 1-11, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2019.
Response to Amendment
	The amendment filed 12/1/2020 is entered and fully considered.
Response to Arguments
	Applicant argues that the MINAKI reference does not teach the claimed thickness for the outer coating layer of the spherical core. However, as previously noted in the Final Office action, the MINAKI reference teaches the fabrication of particles that can be tailored to reflect or transmit a specific wavelength of light. More specifically the [0058]. When the particle is not designed to have interference between reflected light at different layers it behaves more generally as a light scattering particle [0059]. The adjacent particles will have the same structure and reflect the same wavelengths of light. The reference further specifically teaches the relationship of thickness and refractive index when fabricating a multilayer particle [0037]. Each layer of the MINAKI particle, including the outermost layer, has a refractive index and thickness designed for particular wavelength of light which is the light reflected by an adjacent particle because the particles have the same dimensions.
	Applicant argues that the MINAKI reference does not teach “outer layers”. However, the multilayer structure of MINAKI necessarily includes an outer layer (i.e. the last layer - Ln). Accordingly, the material used in the layers in MINAKI can be used in any of the layers, including the outer layer.
Applicant argues that the MINAKI Reference does not teach a particular method of selecting the diameter of the core particle. However, the examiner maintains that the claim is directed to a particle core of 190-370nm and the reference teaches a core of 100-2500nm. The ranges overlap and are considered prima facie obvious. In addition, as described above, each layer is specifically designed to reflect a particular wavelength of light to interfere with light from other layers to produce a particular color. The core of the particle is the “central layer” and is similarly designed to have a particular thickness and refractive index.
Applicant has further amended claim 12 to require a metallic layer 0.01-10nm thick to be sandwiched between each material layer and next outermost material layer. [0038]. Accordingly, the layers used can be as thin as 10nm which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I. The metal oxide layers are considered metallic layers. The reference further states that when using both resin layers and metal oxide layers, the layers can be disposed “one on another” which is interpreted to include alternating layers [0048]. Accordingly, the scope of the MINAKI reference is interpreted to include a multilayer structure of alternating metallic and transparent dielectric material, and each layer of material is taught to have a thickness that overlaps with the claimed thickness.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MINAKI et al. (US 2009/0269579) in view of LI et al. (US 2011/0217809) further in view of MANSFIELD (US 4,967,956).
Regarding claim 12,
	Claim 12 requires supplying a liquid transparent binder and transparent particulate material. The transparent particulate material is a core-shell structure where the core has a diameter that is half the wavelength of a first color of light. Visible light is 380-740nm. Accordingly, the core is 190-370nm. Each shell layer has a thickness that is a quarter the wavelength of a second color. However, the specification indicates that the quarter wavelengths can be calculated based upon the same color (i.e. 
	MINAKI teaches a multilayer particle that is designed to transmit or reflect a specific wavelength of light [0005]. The particle accomplishes this by forming a multilayered particle that includes a core and two or more layers [0007]. Specifically, the core can have a thickness of 0.1 to 2.5 µm (100-2500nm) [0039] and for selective reflection of light a layer thickness of 0.01 to 3 µm (10-3000nm) [0038]. The layer material includes using metal oxide material [0050] which can be considered both metallic and transparent dielectric. Alternatively, a transparent resin can be used [0053] (transparent dielectric). The reference further teaches that when using both resin layers and metal oxide layers, the layers can be disposed “one on another” which is interpreted to include alternating layers [0048].  MINAKI does not expressly teach using particles with the claimed thicknesses. However, same materials are used and the thickness of the core and layers overlap the claimed ranges as interpreted above and are considered prima facie obvious, MPEP 2144.05.I. The examiner notes that the reference does not teach a single embodiment in which the metallic layers and transparent dielectric layers are alternately layered with the required thickness. However, the scope of the reference includes alternating the materials as required and further teaches overlapping thicknesses for the ranges. Accordingly, one of ordinary skill in the art could arrive at the claimed invention by following the disclosure of MINAKI.
	MINAKI teaches the particles and a binder can be dispersed in liquid and deposited into a film [0166]. However, the reference only specifically refers to inkjet printing and extrusion/casting [0167]-[0168]. The reference does not teach the claimed 
	However, aerosol jet printing is a known technique similar to inkjet printing according to LI [0066]. In fact, given the relatively large particle sizes (larger than 1 µm) the aerosol jet printing process is particularly suited as the deposition method because it can deposit particles up to 20µm in diameter [0069] in contrast to inkjet printing that is generally limited to less than 500nm [0054] (to prevent nozzle clogging). In addition, to accommodating larger particles, the aerosol jet printing can beneficially use higher viscosity inks. The aerosol jet printing uses a carrier gas (airstream) to carry (entrain) ink to and through a nozzle to deposit onto the substrate. Although the reference uses a condensed gas, it does not specifically teach that the gas is air. However, the reference is entirely silent to what the gas is. Aerosol is defined as a colloidal suspension of particles dispersed in air or gas. Accordingly, one of ordinary skill in the art would first attempt to use air as the condensed gas for aerosol jet printing.
	Alternatively, LI teaches another alternative for inkjet and aerosol jet printing includes deposition by air spray gun is also known for particles with binder [0065]. The reference does not provide details of how air spray gun deposition is performed. However, MANSFIELD further teaches how multicomponent spraying systems can be used to deposit material abstract. Although MANSFIELD teaches the resin to be deposited with catalyst particles instead of the reflective particles in MINAKI, the examiner notes that the reference is only relied upon to teach the coating technique of Fig. 10. The spray of MANSFIELD results in uniform mixing of particles with resin and uniformed aerosol column 4 lines 18-26. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use the spraying technique of MANSFIELD as the deposition technique for depositing binder and particles of MINAKI to ensure good mixing and uniform deposition of the binder and particle mixture.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI et al. (US 2009/0269579) in view of LI et al. (US 2011/0217809) and MANSFIELD (US 4,967,956).
Regarding claim 13,
	MANSFIELD teaches a controller is used to control the airstream Fig. 10.
Regarding claim 14,
	MANSFIELD teaches keeping the particle and resin materials separate before an internal mixer 318a of Fig. 11. The mixed particle and resin are entrained in air and discharged through the nozzle. However, the residence time in the mixer makes the mixer itself a small reservoir. 
Regarding claim 15,
	The air control in MANSFIELD controls the injection of particles into the mixer/sprayer. Therefore, the air control controls the mixing of particulate material and binder. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI et al. (US 2009/0269579) in view of LI et al. (US 2011/0217809) and MANSFIELD (US 4,967,956) as applied to claim 12 further in view of SAKURADA et al. (US 2017/0210158).
Regarding claims 18-20,
	MINAKI teaches polymerizing the coated film [0168]. Polymerization of the resins such as PMMA, polycarbonate, polyester, urethane, epoxy and acrylic) disclosed in [0170] generally include application of heat or light (UV). Coating a resin to a substrate is known in the art and further described in SAKURADA. The SAKURADA reference teaches similar polyester, acrylic and urethane resins can be deposited on a substrate [0044]. The layer is “fixed” to the substrate by drying using a heating unit and wound into a roll (transport component) [0034]. As shown in Fig. 1 a control unit is controlling the heating unit in the drying step (directing heat energy) and the roller (object transport component).  At the time of the invention it would have been prima facie obvious to deposit and adhere the resin film of MINAKI using the mechanism of SAKURADA because feedback going to a single controller allows for superior control of the film quality.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI et al. (US 2009/0269579) in view of LI et al. (US 2011/0217809) and MANSFIELD (US 4,967,956) as applied to claim 12 further in view of KUMAGAI et al. (US 2010/0079569).
Regarding claims 18-20,
[0168]. Polymerization of the resins such as PMMA, polycarbonate, polyester, urethane, epoxy and acrylic) disclosed in [0170] generally include application of heat or light (UV). Coating a resin to a substrate is known in the art and further described in KUMAGAI. Similar to above, KUMAGI teaches a single control unit is used to control the substrate, the deposition unit and a UV irradiation unit Fig. 1. In KUMAGI, the resin is UV-curable [0022]. At the time of the invention it would have been prima facie obvious to deposit and adhere the resin film of MINAKI using the mechanism of KUMAGAI because feedback going to a single controller allows for superior control of the film quality.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712